IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                        : No. 74
                              :
APPOINTMENT TO THE            : CLIENT SECURITY APPOINTMENT
PENNSYLVANIA LAWYERS FUND FOR : DOCKET
CLIENT SECURITY BOARD         :




                                        ORDER

PER CURIAM
         AND NOW, this 27th day of February, 2020, Bruce S. Zero, Esquire, Lackawanna

County, is hereby appointed as a member of the Pennsylvania Lawyers Fund for Client

Security Board for a term of three years, commencing April 1, 2020.